Case 5:16-cv-00523-JKP-RBF Document 71-20 Filed 06/04/20 Page 1 of 2




                    Exhibit T
              Case 5:16-cv-00523-JKP-RBF Document 71-20 Filed 06/04/20 Page 2 of 2




From:                              Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                              Monday, March 7, 2016 9:23 PM
To:                                Ronald Shaw; Elvira Ximenes; jximenes@jxminc.com; John Stewart;
                                   glennareedcpa@satx.rr.com
Subject:                           No contest clause in the holographic


Yo Shaw,

The holographic has a no contest clause also. If your client Elvira contests the holographic that she too is OUT. Believe it
my nigga.

I see you are very quiet. Must be a good long evening discussing the current events of today with your bandit clients.

So, what's your strategy now? You going to hang us from the highest tree, have me arrested for practicing law without a
license, seize my properties in Mexico, threaten my aunts, mom and or Grandma? Shaw, how about briefing the
merits. You KNOW Elvira is going to get HUNG by the probate jury. You need to tell her the truth. She needs to give up.

If Elvira resigns today and accept the holographic that I would let her out. She would have to eat all her expenses bc of
her estate fraud and money paid voluntarily. Otherwise, Elvira to FACE a probate jury shortly, then a grand jury, and
then a criminal felony jury trial for estate fraud in the first degree. I promise her this route. Elvira, you should know me
by now. I will stay on your ass until you give up or die.

Let me know if you wish to resign, otherwise PREPARE for your jury trials.

You will be found guilty of estate fraud. Yes, you can wear the tight fitting orange jumpsuit. Me, mom, Tia Maria and
Grandma will visit you in lockup. We're giving you an opportunity to do the right thing. If you find yourself in a small
box that's ALL your fault.

Last chance to jump off the train, before your train wreck. Yo Johnny, you need to talk some sense into your
mother. You probably want her to get locked up. Jajjaaa. Your family is something else. Your family look like Ted Cruz,
rich snob republicans with cuban faces. Come to your mother's jury trials johnny boy.

Let me know. As before, NO SALE until I say so.


Thank you,

/s/Daniel Montes
Grandson of Grandma
469-765-5427 cell
plantoperationsdirector@gmail.com




                                                             37
